Opinion by
Mr; Justice Potter,
This is an appeal from a decree dismissing a bill in equity, filed by the wife against a lunatic husband, his committee and his next of kin, to determine the validity or invalidity of the marriage as affected by the lunacy of the husband. It appears from the allegations of the bill, that plaintiff and Albert Pitcairn were married on August 29, 1897; that on the 19th day of April, 1901, under proceedings in lunacy, the said Albert Pitcairn was found to be a lunatic, and that he had been without lucid intervals for upwards of four years prior thereto.
The plaintiff filed a traverse to this finding of the commission, which is still pending. Being advised and believing that she could not have a sufficient or adequate remedy by the trial of the said traverse, plaintiff filed this bill in equity, praying to have the question of the validity or nonvalidity of her marriage determined. The defendants demurred to the bill, and denied the jurisdiction of the court in the premises, and its power to grant the relief prayed for. The court sustained the demurrer, and dismissed the bill, basing its action upon the want of power in a court of equity to declare the marriage valid; it was also of the opinion that the plaintiff had a full and adequate remedy at law in the trial of the traverse. The plaintiff appealed from this action of the court, and has assigned for error the entry of the decree sustaining the demurrer, and the dismissal of the bill.
Much of the argument of appellant’s counsel in support of the right to maintain the bill, would be to the. point, if the courts of equity of Pennsylvania were possessed of general equity jurisdiction. But this is not the case. The courts of equity of Pennsylvania do not possess the general powers of a court of equity, but only such as have been conferred upen *373them by statute. This has been repeatedly pointed out. In Davis v. Gerhard, 5 Wharton, 466, it was held that the powers of the courts of Pennsylvania in matters of chancery jurisdiction are limited to the cases which have been or may be specified by the legislature. And in Gilder v. Merwin, 6 Wharton, 540, atteutiozi is called to the fact that the. legislature has conferred upon the courts, not a universal or even a general equity jurisdiction, but only a limited and selected portion of equity power deemed to be suited to present exigencies.
Again in Dohnert’s Appeal, 64 Pa. 311, Justice Shabswood says, “ The jurisdiction of this court to exercise the powers of a court of chancery depends upon statutory enactments. ... We must resort then to the acts of assembly for our warrant in any case of this description.” This was followed in Bridesburgh Mfg. Co.’s Appeal, 106 Pa. 275.
As was tersely said by Stowe, P. J., in Bakewell v. Keller, 11 W. N. C. 300, “ In England and in the United States where there is general equity jurisdiction a bill may be sustained under the general chancery powers of the court; but in Pennsylvania we have no equitable jurisdiction except where it is specifically granted.”
In Howard v. Lewis, 6 Phila. 50, Allison, J., said: “ In Pennsylvania the jurisdiction of the courts of common pleas upon the subject of divorce, and in relation to the power to declare a marriage null and void, is purely statutory, both as to the form and the substance of the action.”
Jurisdiction to declare a marriage void on account of the lunacy of one of the contracting parties, has never been conferred upon the courts of Pennsylvania, and consequently those courts have no such jurisdiction. The learned court below was, therefore, right in dismissing the bill for want of statutory jurisdiction. As to the adequacy of the remedy by means of the traverse of the inquisition, we do not decide. That question is not necessarily involved in the present appeal.
Decree affirmed, and appeal dismissed at the cost of appellant.